Citation Nr: 9905217	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependency and Indemnity 
Compensation (DIC) under the provisions of Section 1318, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran was honorably discharged from the United States 
Navy in June 1972 with over twenty four years of active duty 
service.  The appellant is the surviving spouse of the 
deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January and March 1997 rating decisions 
issued by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service personnel records in the file reflect that the 
veteran had active service in the Republic of Vietnam during 
the Vietnam era.

2.  The veteran's service medical records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas either of the tongue, tonsillar fossa or other 
organ.  Further, there is no evidence of any abnormalities of 
the mouth or throat noted in service.

3.  The veteran died in December 1979, at the age of 54, due 
to rupture of the left carotid artery due to or as a 
consequence of cancer of the tongue and tonsillar fossa, 
metastatic to the neck.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to any 
cancerous lesions of the mouth, throat or respiratory system.

5.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any event or 
etiology in service, including any medical infirmities he was 
treated for during service.

6.  The veteran was honorably discharged from service in June 
1972, but he did not have any service-connected disabilities 
during his lifetime and it is not established that his death 
was due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death due to exposure to herbicide agents used in 
Vietnam, or on any other basis, is not well grounded and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established.  38 
U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Law and Regulations Governing Well-Grounded Claims

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), petition for cert. 
filed, No. 97-7373 (Jan. 5, 1998).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Law and Regulations Pertaining to Herbicide (Agent Orange) 
Exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1998).  The specified diseases 
are chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) as amended by 61 Fed.Reg., No. 
217, 57,586-57,589 (Nov. 7, 1996).

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

In addition, presumptive service connection for the diseases 
listed under 38 C.F.R. § 3.309(e) requires that such diseases 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6) (ii) as amended by 61 Fed.Reg. No. 
217, 57586-57589.  The presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See National Academy of Sciences 
report, "Veterans and Agent Orange:  Update 1996," dated 
March 14, 1996.

Notwithstanding the foregoing, the Board notes that a 
claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board finds that 
the holding in Combee is applicable to the facts in this 
case.  Service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be granted for any disability diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Factual Background

The veteran expired on December 7, 1979; the immediate cause 
of death, as noted on the Certificate of Death dated December 
10, 1979, was rupture of the left carotid artery due to or as 
a consequence of cancer of the tongue and tonsillar fossa, 
metastatic to the neck.  There were no conditions listed as 
being due to or the consequence of the tongue/tonsillar fossa 
cancer.

Medical records in the file indicated that the veteran was 
diagnosed with squamous cell carcinoma of the esophagus in 
September 1976.  In November 1976, he underwent a total 
esophagectomy following radiation therapy as well as a 
pyloroplasty.  At that time, it was discovered that he had 
some metastasis to the mediastinal lymph node.  Nevertheless, 
the veteran had no further problems until April 1979 when he 
noticed a mass on the back of his tongue on the left side.  
Clinical examination by C. J. Baldwin, M.D., at that time 
revealed a large lesion on the left lateral border of the 
tongue, extending over the dorsal surface.  In addition, 
Dr. Baldwin noted a large node over the carotid bifurcation.  
In May 1979, the veteran under direct laryngoscopy, 
esophagoscopy and biopsy which confirmed the presence of 
tongue and tonsillar fossa cancer with metastasis to the 
neck.  His treatment included a course of radiation therapy 
through July 1979.  However, his condition rapidly declined 
thereafter, requiring a fibraoptic nasopharyngoscopy and 
laryngoscopy in September 1979.  At that time, it was 
discovered that he had markedly increasing mucosal covered 
tumor mass filling the entire posterior third of the tongue 
and extending to but not involving the most proximal of the 
anterior surface of the epiglottis.  A pathological report 
prepared at that time showed well-differentiated invasive 
squamous cell carcinoma.

Additional medical records in the file indicated that the 
veteran was admitted to the Jackson Memorial Hospital in 
October 1979 with an admitting diagnosis of squamous cell 
carcinoma of the larynx.  His medical history taken at that 
time was as noted above in the preceding paragraph.  However, 
the final summary notes for this period of hospitalization 
indicated that he had a recurrence of his tongue/tonsil 
cancer, which for treatment purposes he underwent 
hyperalimentation.  A treatment summary note from Dr. Baldwin 
dated October 8, 1979, also noted, "[t]umor has progressed 
during radiation therapy and chemotherapy will be attempted 
after positive nitrogen balance has been obtained."  
Unfortunately, the veteran's condition did not improve as a 
summary note from Dr. Baldwin dated November 2, 1979, 
indicated that the veteran required emergency surgery for 
active oral bleeding, specifically, tracheostomy, exploration 
of the left neck with ligation of parotid, superior thyroid 
arteries, direct laryngoscopy with evacuation of plots and 
cauterization of a tumor mass of tonsillar fossa and base of 
tongue.  At that time, it was discovered that his entire left 
neck and carotid artery were encased in tumor.  He remained 
hospitalized until his death on December 7, 1979, at which 
time his left carotid artery ruptured.

Service personnel records in the file reflect that the 
veteran had active service in the Republic of Vietnam during 
the Vietnam era.  However, his service medical records are 
entirely negative for complaints, treatment or diagnosis of 
any carcinomas either of the tongue, tonsillar fossa or other 
organ.  Further, there is no evidence of any abnormalities of 
the mouth or throat noted in service.

Analysis

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death due to exposure to herbicide 
agents used in Vietnam, or on any other basis, is not well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
fulfill well-grounded-claim requirements for veterans 
benefits).  As detailed above, there is no competent medical 
evidence of record which supports an etiological relationship 
between any condition the veteran was treated for in service 
and the subsequent development of cancer in his mouth and 
throat a number of years after service.  Moreover, as the 
medical evidence of record does not reflect any complaints, 
treatment, manifestations or diagnosis of any abnormalities 
of the mouth or throat in service, or which shows an 
etiological relationship between the ruptured left carotid 
artery that was the direct cause of his death and any 
incident or event from his service, service connection is not 
warranted for this condition.  In summary, no medical 
evidence of record links the cause of his death as listed on 
his death certificate to any event or etiology of service.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well-grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided, medical 
evidence already of record supports claim on the nexus 
question).

It is noted that the appellant contends that her husband's 
death was due to exposure to herbicide agents while he served 
in Vietnam during the Vietnam era.  However, the Board notes 
that cancers which are listed as causing his death in 1979 - 
tongue and tonsillar fossa with metastatic cancer of the left 
neck - are not among the diseases for which service 
connection may be presumed under section 1116 of title 38, 
nor are these forms of cancer among the list of diseases 
associated with exposure to Agent Orange found under 
38 C.F.R. § 3.309(e).  Consequently, the application of the 
pertinent legal authority does not permit the grant of 
service connection for these cancers on a presumptive basis 
since there is no regulatory presumption of a connection 
between herbicide exposure and these types of cancer.

Furthermore, as there is no competent medical evidence 
establishing an etiological connection between herbicide or 
Agent Orange exposure and the development of any of the 
cancers diagnosed in this case and his eventual death by the 
tongue/tonsil cancer in December 1979, service connection on 
a direct basis for a cancer disease is not warranted as well.  
Combee, 34 F.3d 1039 (Fed.Cir. 1994).  In this regard, the 
appellant's assertions of medical causation concerning the 
circumstances of her husband's death are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91 (1993); Espiritu, 2 Vet. App. 492 (1992).  
Consequently, the claim is not well grounded.  Caluza, 7 Vet. 
App. 498, 506 (1995).
Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  As detailed above, the facts in this case make 
clear that the veteran's diagnosed cancers of the mouth and 
throat are not shown to be related to service, and are not 
entitled to presumptive service connection under 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).  It is not shown nor 
contended that additional relevant evidence exists that has 
not already been associated with the claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, 7 Vet. App. 498 
(1995).  The result is the same.

II.  Basic Eligibility for DIC under the provisions of 38 
U.S.C. § 1318

In pertinent part, section 1318(a) of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  See 
38 U.S.C.A. § 1318(b) (West 1991); 38 C.F.R. § 3.22 (1998).

As none of the conditions cited above for DIC benefits under 
section 1318 are applicable to the facts in this case, the 
Board must deny the appellant's claim for these benefits.  
Review of the record discloses that the veteran was honorably 
discharged from service in June 1972, but he did not have any 
service-connected disabilities during his lifetime and it is 
not established that his death was due to a service-connected 
disability.  Hence, basic eligibility for section 1318 
benefits is not met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant DIC 
under section 1318.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Walker v. Brown, 8 Vet. App. 356 
(1995) (in statutory interpretation, if the plain meaning of 
a statute is discernible, that plain meaning must be given 
effect) and Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) 
(regulatory provisions entitled to deference if not in 
conflict with statute).  Accordingly, the appeal as to this 
issue must fail.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death is denied.

Basic eligibility for DIC under the provisions of 38 U.S.C. 
§ 1318 is not established; the appellant's claim for these 
benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

